     .. '
     '



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY EAVES,
    Plaintiff,

            v.                                           CIVIL ACTION NO. 19-CV-1531

NONSTOP COURIERS INC., et al.,
    Defendants.

                                           MEMORANDUM
                                                                                               !-
BEETLESTONE, J.                                                                     APRIL    {2 , 2019
            Plaintiff Anthony Eaves, who is representing himself (proceeding pro se), filed this civil

action against Nonstop Couriers Inc. raising claims based on what appears to be an email scam.

The caption of the Complaint lists Nonstop Couriers Inc. twice and provides two addresses, but it

appears that Eaves is only suing one entity. Eaves seeks leave to proceed in forma pauperis. For

the reasons set forth below, the Court will grant Eaves leave to proceed in forma pauperis and

dismiss his Complaint.

I.          FACTS

            In April of 2015, Eaves received an email informing him that he won $5 million in a

lottery promotion. The email instructed him to contact Nonstop Couriers to retrieve his

winnings. Eaves corresponded with representatives of Nonstop Couriers, who informed him that

he would be obligated to pay for delivery of his lottery winnings. In accordance with Nonstop

Couriers' instructions, Eaves paid $781.58 to retrieve his winnings, but he was subsequently

informed that he would be required to pay an additional $2,850.00 due to a hold placed on the

prize by the Malaysian government.
    '   .
            Eaves continued to correspond with and/or receive emails from Nonstop Couriers, but he

never received the promised lottery winnings, nor did he receive a refund of the money he paid

toward delivery. Eaves claims he was notified that he again won a "Yahoo draw" in September

and November of2015, and "assumes that he won a total of $15,000,000.00." (Compl. at 14.) 1

It appears that he stopped corresponding with Nonstop Couriers in 2015.

            Based on those allegations, Eaves indicates that he is raising claims pursuant to 18 U.S.C.

§§ 1301-03, which are federal criminal statutes pertaining to lotteries, as well as tort and contract

claims under Pennsylvania law. 2 Eaves seeks $10 million, although his actual damages appear to

be $781.58-the amount he paid to Nonstop Courier to retrieve his winnings based on their

representations.

II.         STANDARD OF REVIEW

            The Court grants Eaves leave to proceed in forma pauperis because it appears that he is

not capable of paying the fees necessary to commence this action. Accordingly, 28 U.S.C. §

1915(e)(2)(B) requires the Court to screen the Complaint and dismiss it if, among other things, it

fails to state a claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains "sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quotations omitted). Moreover, "if the court determines at any time that it



1
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.

2
 Eaves' second cause of action is listed as "42 Pa. C.S. section 2725 Unit Debt Act." (Compl. at
18.) That appears to be a reference to a statute providing a statute of limitations governing
contracts for sale.
                                                     2
               !
     ',>
\. l_·


           lacks subject-matter jurisdiction, the court must dismiss the action." Fed. R. Civ. P. 12(h)(3).

           As Eaves is proceeding prose, the Court construes his allegations liberally. Higgs v. Att'y Gen.,

           655 F.3d 333, 339 (3d Cir. 2011).

           III.    DISCUSSION

                   Eaves has not stated a basis for a federal claim to invoke this Court's jurisdiction under

           28 U.S.C. § 1331. He appears to be basing federal jurisdiction on federal anti-gambling laws,

           18 U.S.C. §§ 1301-03, but those statutes do not provide a basis for a private cause of action. See

           Nat'/ Football League v. Governor of State of Del., 435 F. Supp. 1372, 1389 (D. Del. 1977)

           ("[P]laintiffs have no private cause of action under the federal anti-gambling statutes."); see also

           Bell v. Health-Mor, Inc., 549 F.2d 342, 347 (5th Cir. 1977) ("[W]e affirm the dismissal of

           plaintiffs' claims which are based upon the Federal Mail Fraud and Lottery statutes.").

           Accordingly, the Court will dismiss those federal claims with prejudice.

                   The Court lacks subject matter jurisdiction over Eaves' remaining state claims. 3 The only

           independent basis for the Court's jurisdiction over state law claims is pursuant to 28 U.S.C. §

           1332, which grants a district court jurisdiction over "all civil actions where the matter in

           controversy exceeds the sum or value of $75,000, exclusive of interest and costs," provided the

           parties are diverse in citizenship as set forth in the subdivisions of the statute. For instance,

           under§ 1332(a), a district court may exercise diversity jurisdiction where the matter is between

           citizens of different States. Diversity jurisdiction requires "complete diversity," which in turn

           requires that "no plaintiff be a citizen of the same state as any defendant." Zambelli Fireworks

           Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).




           3
            The Court declines to exercise supplemental jurisdiction having dismissed Eaves' federal
           claims at the screening stage.
                                                              3
.•   .
         An individual is a citizen of the state where he is domiciled, meaning the state where he

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344

(3d Cir. 2011). A corporation is a citizen of the state in which it was incorporated as well as the

state where it has its principal place of business. See 28 U.S.C. § 1332(c)(l). "The burden of

establishing federal jurisdiction rests with the party asserting its existence." Lincoln Ben. Life

Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (citingDaimlerChrysler Corp. v. Cuno,

547 U.S. 332, 342 n.3 (2006)).

         Eaves appears to be a citizen of Pennsylvania. However, Nonstop Couriers' citizenship

is not clear from the Complaint. Eaves provides two Philadelphia addresses for Nonstop

Courier, alleges that Nonstop Couriers "mentioned that it has corporate offices in the United

States of America and London," and indicates that Nonstop Couriers has a location in Florida.

(Compl. at 5 & 6.) Documents attached to the Complaint also indicate that Nonstop Couriers has

a registered address in Kuala Lumpur, Malaysia. As Nonstop Courier's citizenship is unclear,

Eaves has not met his burden of establishing that the parties are diverse. Accordingly, the Court

may not exercise jurisdiction over his state law claims.

IV.      CONCLUSION

         For the foregoing reasons, the Court will grant Eaves leave to proceed in forma pauperis

and dismiss his Complaint. The Court will dismiss Eaves' federal claims with prejudice and his

state law claims without prejudice to amendment o r iling in state court, where federal

jurisdiction will not be an issue. An appropriate ¢}rd r follows.
                                                   I




                                               WENDY BEETLESTONE, J.


                                                  4
